          Case 6:20-mj-00009 Document 15 Filed 02/17/21 Page 1 of 2


 1   Sean O. Anderson
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                       Case No. 6:20-mj-00009-JDP
12                      Plaintiff,
13           v.                                       MOTION TO DISMISS; AND
                                                      ORDER THEREON
14    SANDRA A. DIAZ,
15                      Defendant.
16

17

18          The parties having entered into a Deferred Prosecution Agreement, the United States

19   hereby moves the Court for an order of dismissal without prejudice pursuant to Rule 48 of the

20   Federal Rules of Criminal Procedure, and by leave of the Court endorsed hereon.

21

22                                                        Respectfully submitted,

23

24          Dated: February 16, 2021                      /S/ Sean O. Anderson_________
                                                          Sean O. Anderson
25                                                        Legal Officer
26                                                        Yosemite National Park

27

28
                                                      1                    United States v. Sandra A. DIAZ
          Case 6:20-mj-00009 Document 15 Filed 02/17/21 Page 2 of 2


 1                                         ORDER
 2

 3            Upon motion of the United States pursuant to Fed. R. Crim. P. 48, the matter United
     States v. Diaz, case no. 6:20-mj-00009-JDP, is dismissed without prejudice. As a result, the
 4
     status conference scheduled for February 23, 2021 is vacated.
 5

 6   IT IS SO ORDERED.
 7

 8   Dated:      February 17, 2021
                                                       HELENA M. BARCH-KUCHTA
 9                                                     UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2                    United States v. Sandra A. DIAZ
